 

Exhibit 10.149

AMD_00207957.0

 

THIS AMENDMENT (this “Amendment”) dated as of November 30, 2016 (the “Amendment
Effective Date”) is made to the Schedules (as defined below) by and between MSCI
Inc. (“MSCI”) and BlackRock Fund Advisors (“Licensee”).  Capitalized terms used
but not defined herein shall have the meanings ascribed to them in each
applicable Schedule, as the case may be.

WHEREAS, MSCI and Licensee entered into (i) the Index License Agreement for
Funds (internal MSCI reference number: IXF_00040) dated as of March 18, 2000
(the “Agreement”) and (ii) the Schedules or Amendments identified in
Attachment 1 hereto (each, a “Schedule” and, collectively, the “Schedules”);

WHEREAS, pursuant to the Schedules, Licensee is authorized to use certain
Indexes as the basis of certain Funds, which Indexes and Funds are identified as
the “original Index” and the “original Fund name” in Attachment 1 hereto; and

WHEREAS, MSCI and Licensee wish to change the “original Index” and the “original
Fund name”.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, each
of MSCI and Licensee hereby agree to amend the Schedules as follows:

1.

Commencing on the Amendment Effective Date, each of the Schedules is hereby
amended so that the “original Index” set forth in Attachment 1 hereto shall be
deleted and replaced with the “revised Index” set forth in Attachment 1 hereto.

2.

Commencing on the Amendment Effective Date, each of the Schedules is hereby
amended so that the “original Fund name” set forth in Attachment 1 hereto shall
be deleted and replaced with the “revised Fund name” set forth in Attachment 1
hereto.

3.

This Amendment amends and operates in conjunction with each applicable
Schedule.  This Amendment, each applicable Schedule and the Agreement constitute
the complete and exclusive statement of the agreement between the parties with
respect to the subject matter hereof and supersede in full all prior proposals
and understandings, oral or written, relating to such subject matter.  To the
extent that the terms of this Amendment conflict with the terms of any
applicable Schedule or the Agreement, the terms of this Amendment shall control.

4.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict or choice of laws
principles.

5.

This Amendment may be executed in counterparts, which taken together, shall
constitute one Amendment and each party hereto may execute this Amendment by
signing such counterpart; provided that no party shall be bound hereby until the
Amendment has been executed and delivered by all parties hereto.  A facsimile or
PDF signature of either party to this Amendment shall be deemed an original
signature of such party and shall manifest such party’s intention to be bound by
this Amendment.

 

1

--------------------------------------------------------------------------------

 

AMD_00207957.0

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Amendment Effective Date set forth above.

 

MSCI Inc.

 

BlackRock Fund Advisors

By

/s/ Alex Gil

 

By

/s/ Manish Mehta

Name

Alex Gil

 

Name

Manish Mehta

Title

Executive Director

 

Title

Managing Director

 

2

--------------------------------------------------------------------------------

 

AMD_00207957.0

 

Attachment 1

 

Ticker

Schedule

original Index

revised Index

internal MSCI ref. #

Date of Schedule

EWD

IXF_00040

March 18, 2000

MSCI Sweden Index

MSCI Sweden 25/50 Index

EWS

SCA_09790

February 15, 2010

MSCI Singapore Index

MSCI Singapore 25/50 Index

EWT

IXF_00040

March 18, 2000

MSCI Taiwan Index

MSCI Taiwan 25/50 Index

 

Ticker

Schedule

original Fund name

revised Fund name

internal MSCI ref. #

Date of the Schedule

EWD

IXF_00040

March 18, 2000

iShares MSCI Sweden ETF

iShares MSCI Sweden Capped ETF

EWS

SCA_09790

February 15, 2010

iShares MSCI Singapore ETF

iShares MSCI Singapore Capped ETF

EWT

IXF_00040

March 18, 2000

iShares MSCI Taiwan ETF

iShares MSCI Taiwan Capped ETF

 

3